Citation Nr: 0402902	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-01 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lumbosacral strain, 
claimed as a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty training from October 1979 
to June 1980.  He had a period of New Jersey National Guard 
service from October 1982 to May 1985 which resulted in a 
discharge "Under Other Than Honorable Conditions".  
Finally, he served in the Pennsylvania National Guard from 
August 1991 to June 1996, receiving a honorable discharge 
after being found medically unfit for retention standards.  .

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied service 
connection for a back injury.

The veteran and his spouse testified before the undersigned 
Veterans Law Judge at an October 2003 video conference Board 
hearing.  A transcript of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.

The Board notes that the veteran received various 
correspondences from VA, pertaining to VCAA.  Although VA has 
notified the veteran of VA's duty to assist the veteran in 
substantiating his claim, further development is required in 
order for VA to completely fulfill their duty to assist the 
veteran.

In October 2003, a video conference hearing was held before 
the undersigned.  The veteran was asked whether he received 
Social Security benefits and he replied in the affirmative, 
indicating that the Social Security Administration found him 
to be disabled in approximately 1998.  The file does not 
reflect that the veteran's records underlying the 
administration's award have been obtained.  38 U.S.C.A. § 
5103A(b)(1) (West 2002); Murinscak v. Derwinski, 2 Vet. App. 
363 (1992). Therefore, under the circumstances of this case, 
VA will not be able to completely satisfy their duty to 
notify and assist the veteran in substantiating his claim 
until the Social Security Administration records are 
obtained, as proceeding with the adjudication of this appeal 
without review of all relevant evidence may pose a risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board notes that VA examination has not been obtained and 
associated with the claims file.  As the medical evidence of 
record is not sufficient at the present time to make an 
equitable decision on this claim, further development for 
such an examination is warranted. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2003).  Therefore, the RO should 
arrange the veteran to undergo VA examination for his claimed 
back injury.  Additionally, information regarding any 
workmen's compensation claims filed based on the veteran's 
claimed back disability would be of benefit in this case.  

In view of the foregoing, this case is remanded for the 
following reasons:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his claimed back 
disability currently under consideration.  
After securing the necessary releases, 
the RO should obtain copies of those 
records that are not already in the 
claims file and have them associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The veteran should be requested to 
provide the names and addresses of all 
former employers since the time of his 
separation from service.  When those 
names are provided, the companies should 
be contacted by the RO and requested to 
provide information regarding any 
workmen's compensation claims filed 
against those companies by the veteran.  
The veteran should be requested to sign 
the appropriate releases allowing VA to 
obtain this information.  If necessary, 
after the requested information is 
received, the RO should contact the 
appropriate state agency to obtain any 
additional documentation necessary to 
adjudicate this claim.  Any information 
received should be associated with the 
claims folder.

4  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Once those 
records are received, they are to be 
associated with the claims folder.

5.  The RO should verify, through 
official channels, the veteran's periods 
of military service, including honorable 
active duty training and inactive duty 
for training.  Any reports received are 
to be associated with the claims folder.

6.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination to determine whether there 
is a nexus between the veteran's claimed 
back disability and his active duty 
service.  It is of high importance that 
the veteran's entire claims file, to 
include the service medical records, be 
made available to the examining physician 
for review in this case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate tests and 
studies are to be performed and x-rays 
taken.  All medical findings are to be 
reported in detail.  

Following examination of the veteran and 
review of the record, the examiner is to 
offer medical opinion (s), accompanied by 
complete rationale for the opinion(s) 
offered, as to whether it is at least as 
likely as not that a his claimed back 
disability is related to a disease or 
injury incurred during the veteran's 
honorable active duty training or 
inactive duty for training.  A complete 
rationale for any opinion rendered is to 
be included in the report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




